Citation Nr: 1523439	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-16 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a right orchiectomy, to include a painful scar and neurological impairment of a lower extremity. 

3.  Entitlement to service connection for a variously diagnosed psychiatric disability. 

4.  Entitlement to service connection for residual of a heart attack.

5.  Entitlement to service connection for a seizure disorder.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)
ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

Following the issuance of a May 2012 statement of the case (SOC), the Veteran submitted a timely substantive appeal and indicated that he wished to appeal all issues and that he desired a hearing before the Board.  A supplemental SOC (SSOC) was issued in May 2013.  Thereafter, in a VA Form 9 received in July 2013, the Veteran advised that he had not received the May 2012 SOC, that he did not want a hearing before the Board, and that he was appealing only the claims of service connection for his low back, residuals of a right orchiectomy, with right leg disability secondary to the orchiectomy.  The Board construes this written communication as a withdrawal of his hearing request and a request to withdraw his appeal of additional 4 issues listed in the May 2013 SSOC. 

The Veteran's representative is DAV.  [Notably, a private attorney requested (with authorization by the Veteran) a copy of the Veteran's claims file (which request was fulfilled in February 2015).  The Board has not received power of attorney for that private attorney, and DAV remains his representative of record.]

The issues of service connection for a low back disability and for residuals of a right orchiectomy, to include painful scar and neurological impairment of a lower extremity are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

In statement received in July 2013, prior to the promulgation of a decision in the appeal, the Veteran advised the Board that he was withdrawing his appeal seeking service connection for a psychiatric disability, residuals of a heart attack, a seizure disorder, and headaches; there is no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

Regarding the claims of service connection for a psychiatric disability, heart attack, a seizure disability, and headaches, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Pursuant to 38 U.S.C.A. 
§ 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  
38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204(a). 

As noted above, in a written communication following the May 2013 SSOC, the Veteran expressly limited his appeal to the issues of service connection for a low back disability and residuals of a right testicular orchiectomy (to include neurological impairment of a lower extremity).  Hence, there remains no allegation of error or fact or law for appellate consideration on the claims of service connection for a psychiatric disability, residuals of a heart attack, a seizure disorder, and headaches.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal as to these claims must be dismissed.


ORDER

The appeal seeking service connection for a variously diagnosed psychiatric disability is dismissed.

The appeal seeking service connection for residuals of a heart attack is dismissed.

The appeal seeking service connection for a seizure disorder is dismissed.

The appeal seeking service connection for headaches is dismissed. 


REMAND

The Veteran's service treatment records (STRs) show that on several occasions during service he sought treatment for back pain.  He contends that his currently diagnosed degenerative disc disease of the lumbar spine is related to such complaints, i.e., that they reflect onset of the disability therein.  On January 2013 VA examination, the examiner (a registered nurse) opined that the Veteran's current back disability is unrelated to his complaints of back pain in service because "the Veteran had 3 complaints during active duty for back pain, all of which appear to have resolved.  No chronic condition established."  The examiner noted that the Veteran sought treatment for back pain in service in June 1970, July 1970, and August 1970.  

The Board finds the January 2013 VA examiner's opinion inadequate for rating purposes, as it is premised by a factual background that is not entirely accurate (a review of the Veteran's STRs found additional instances of treatment for back pain during service including in May 1968, May 1970, and October 1970 ( as well as a report of X-rays in July 1970 conducted for evaluation of complaints of chronic back pain), and includes inadequate rationale.  Accordingly a remand for an examination to secure an adequate medical opinion is necessary. 

The Veteran also contends that following his orchiectomy in service, he has experienced continuing pain at the surgical site and radiating down his right leg.  The January 2013 VA examiner noted that the Veterans right testicle is absent following an orchiectomy, but found no residual pathology (including no scars).  The examiner noted that the Veteran had surgical removal of his right testicle and treatment for groin pain in service, but no treatment within one year following discharge and no chronic residuals.  The examiner did not explain how it was that a surgical procedure would not leave a residual scar, and did not account for the Veteran's reps of radiating groin pain.  Accordingly, another examination to secure an adequate medical opinion in this matter is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his low back disability.  The Veteran's entire record (to include this remand and pertinent treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) What is the most likely etiology for the Veteran's lumbar degenerative disc disease?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include the multiple occasions of treatment for complaints of back pain therein? 
(b) If the degenerative disc disease is found to be unrelated to service, please identify the etiology considered more likely.

The examiner must include rationale with all opinions.

2.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine whether he has any residuals of his right orchiectomy in service, and if so, their nature.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that identifies and describes in detail any (and all) residuals of the Veteran's right orchiectomy in service, specifically indicating whether there is a residual scar (and describing any scar in detail) and whether there a related neurological abnormality of a lower extremity (and if so, its nature).

The examiner must include rationale with all opinions.

3.  The AOJ should then review the entire record and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


